The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between this case and Bieker v Suttons Bay Twp Supervisor, 197 Mich App 628 (1993).
The Court further orders that the opinion in this case released May 8, 1998, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.